DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/KR2017/015202 filed 12/21/2017.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 10-2016-0178484 filed 12/23/2016, which papers have been placed of record in the file.  
Claims 33-52 are pending. 


Election/Restrictions

Applicant’s election of Group I Claims 33-41 in the reply filed on 2/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Objections

Claim 40 is objected to because of the following informalities:  The status identifier for claim 40 is “(newl)” and it appears Applicant intended “(new)”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites in part …the resin including an aromatic hydrocarbon… However, a resin is understood to one skilled in the art as a polymer made of monomers. The specification only briefly mentions aromatic hydrocarbons and does not further 
Claims 34-41 are subsumed by this rejection because of their dependence. 
Claims 34-35 also recite a resin including an aromatic hydrocarbon and are rejected for the same reasons as in claim 33. 
Appropriate correction and/or clarification is required. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/080463) in view of Kim et al. (US 2015/0017428), herein “Kim ‘428”.
While WO 2015/080463 is being utilized for date purposes, the US equivalent (US 2016/0375658), herein “Kim” published 7/16/2015 is referred to in the body of the rejection below.  All citations are to the US equivalent.
	Regarding claim 33: Kim is directed to an electrical steel sheet adhesive coating composition comprising, with reference to an entire solid of 100 wt%:
10-50 wt% A hydrocarbon resin of a bisphenol A epoxy resin (equivalent to an resin including an aromatic hydrocarbon);
1-50 wt% of inorganic composite with inorganic nanoparticles substituted for the resin including an aromatic hydrocarbon
3-50 wt% of phosphoric acid ([0052] Kim)
1-10 wt% of sodium hydroxide ([0052] Kim) (equivalent to a cohesion reinforcing agent).

Kim ‘428 is directed to an electrical steel sheet composition comprising a metal phosphate (abstract). One skilled in the art would have been motivated to have included a metal phosphate in the composition of Kim to improve the deterioration of the coating layer and the steel sheet, tacky of the free phosphoric acid and precipitation phenomenon, and also the insulating properties ([0066] Kim ‘428). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a metal phosphate in the composition of Kim. 
Regarding claims 34-35: The resin includes an aromatic hydrocarbon of an epoxy and bisphenol ([0045] Kim) (equivalent to a resin including an aromatic hydrocarbon includes benzene, and is an epoxy based resin and a phenol based resin). 
Regarding claim 36: The molecular weight of the epoxy resin is 1000 to 50,000 and a softening point of 70 to 120 C° ([0019]-[0020] Kim).
Regarding claim 37: Suitable inorganic nanoparticles include nanoparticle of SiO2, TiO2, or ZnO ([0017] Kim). 
Regarding claim 38: The substituted amount of inorganic nanoparticles in Table 2 range from 10-60 wt% (Table 2 Kim). 
Regarding claim 39: The composite metal phosphate comprises a mixed metal phosphate consisting of aluminum phosphate (Al(H3PO4)x=1-3) and cobalt phosphate (Co(H3PO4)3). 
Regarding claim 40: Kim discloses sodium hydroxide.
Regarding claim 41: Kim is directed to an electrical steel sheet adhesive coating for the purpose of making a laminate ([0010] Kim) comprising:
a plurality of electrical steel sheets ([0033] Kim); and
a thermal fusion layer provided between the plurality of electrical steel sheets. Specifically, the insulation layer comprises an adhesive resin, which is then use to make a laminate, which is made by stacking and heat bonding the steel sheets ([0024] Kim) (equivalent to a thermal fusion layer provided between the plurality of electrical sheets). 
The insulating [thermal fusion layer] comprises a composition comprising, with reference to an entire solid of 100 wt%:
10-50 wt% A hydrocarbon resin of a bisphenol A epoxy resin (equivalent to an aromatic hydrocarbon);
1-50 wt% of inorganic composite with inorganic nanoparticles substituted for the resin including an aromatic hydrocarbon
3-50 wt% of phosphoric acid 
1-10 wt% of sodium hydroxide (equivalent to a cohesion reinforcing agent).
Kim doesn’t mention a metal phosphate. 
Kim ‘428 is directed to an electrical steel sheet composition comprising a metal phosphate (abstract). One skilled in the art would have been motivated to have included . 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


ODP #1
Claims 33-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/958,137 in view of Kim et al. (WO 2015/080463, US 2016/0375658). 
Regarding claims 33-41: US ‘137 doesn’t claim a cohesion reinforcing agent. 
Kim is directed to an electrical steel sheet adhesive coating composition comprising 10-50 wt% a hydrocarbon resin, inorganic composite with inorganic nanoparticles substituted for the resin including an aromatic hydrocarbon, phosphoric acid ([0052] Kim), and 1-10 wt% of sodium hydroxide ([0052] Kim) (equivalent to a cohesion reinforcing agent). One skilled in the art would have been motivated to have included a sodium hydroxide cohesion reinforcing agent in US ‘137 for improved precipitation, thermal resistance, and/or oil resistance ([0052] Kim). Therefore, it would have been obvious to one skilled in the art to have included 1-10 wt% of a cohesion reinforcing agent in US ‘137.
Regarding claims 34-36: Copending ‘137 doesn’t claim a specific resin.
. 
This is a provisional nonstatutory double patenting rejection.

ODP #2
Claims 33-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/065,018 in view of Kim et al. (WO 2015/080463, US 2016/0375658). 
Regarding claims 33-41: US ‘018 doesn’t claim a cohesion reinforcing agent. 
Kim is directed to an electrical steel sheet adhesive coating composition comprising 10-50 wt% a hydrocarbon resin, inorganic composite with inorganic nanoparticles substituted for the resin including an aromatic hydrocarbon, phosphoric acid ([0052] Kim), and 1-10 wt% of sodium hydroxide ([0052] Kim) (equivalent to a cohesion reinforcing agent). One skilled in the art would have been motivated to have included a sodium hydroxide cohesion reinforcing agent in US ‘018 for improved precipitation, thermal resistance, and/or oil resistance ([0052] Kim). Therefore, it would 

ODP #3
Claims 33-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 10,556,404 in view of Kim et al. (WO 2015/080463, US 2016/0375658).
Regarding claims 33-41: US ‘404 doesn’t claim a cohesion reinforcing agent. 
Kim is directed to an electrical steel sheet adhesive coating composition comprising 10-50 wt% a hydrocarbon resin, inorganic composite with inorganic nanoparticles substituted for the resin including an aromatic hydrocarbon, phosphoric acid ([0052] Kim), and 1-10 wt% of sodium hydroxide ([0052] Kim) (equivalent to a cohesion reinforcing agent). One skilled in the art would have been motivated to have included a sodium hydroxide cohesion reinforcing agent in US ‘404 for improved precipitation, thermal resistance, and/or oil resistance ([0052] Kim). Therefore, it would have been obvious to one skilled in the art to have included 1-10 wt% of a cohesion reinforcing agent in US ‘404.

ODP #4

Regarding claims 33-41: US ‘194 doesn’t claim a cohesion reinforcing agent. 
Kim is directed to an electrical steel sheet adhesive coating composition comprising 10-50 wt% a hydrocarbon resin, inorganic composite with inorganic nanoparticles substituted for the resin including an aromatic hydrocarbon, phosphoric acid ([0052] Kim), and 1-10 wt% of sodium hydroxide ([0052] Kim) (equivalent to a cohesion reinforcing agent). One skilled in the art would have been motivated to have included a sodium hydroxide cohesion reinforcing agent in US ‘194 for improved precipitation, thermal resistance, and/or oil resistance ([0052] Kim). Therefore, it would have been obvious to one skilled in the art to have included 1-10 wt% of a cohesion reinforcing agent in US ‘194.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764